946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thomas L. ROBINSON, Appellant,v.John LATTIMORE, Administrator, et al.
No. 90-7112.
United States Court of Appeals, District of Columbia Circuit.
May 16, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel and appellees' motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted as to appellant's claims for declaratory and injunctive relief.   Because appellant is no longer incarcerated at the Modular Facility, his claims for declaratory and injunctive relief are moot.   See Cosgrove v. Smith, 697 F.2d 1125, 1126 n. 1 (D.C.Cir.1983);   Winsett v. McGinnes, 617 F.2d 996, 1003-04 (3d Cir.1980).   It is


4
FURTHER ORDERED that the district court's dismissal without prejudice of appellant's first amendment claim for damages be vacated and the case remanded for further proceedings.  "A suit for damages is not precluded by reason of the plaintiff's membership in a class for which no monetary relief is sought."   Norris v. Slothouber, 718 F.2d 1116, 1117 (D.C.Cir.1983) (citing  Crowder v. Lash, 687 F.2d 996, 1007-09 (7th Cir.1982)).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.